Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


1.	The Examiner acknowledges the applicant’s amendment filed June 21, 2021.  At this point claims 20-43 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 20, 26-29, 35-36 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Francone and further in view of Gomi. (U. S. Patent Publication 20060184273, referred to as Sawada; U. S. Patent 5946673, referred to as Francone; U. S. Patent 6031973, referred to as Gomi)

Claim 20
Sawada discloses a system for training a robot, comprising:…. receive a signal from a sensor responsive to the robot (Sawada, 0059; The input/output unit 40 includes input elements such as a CCD camera 15 which is equivalent to the human eyes and captures the image of surroundings, a microphone 16 which is equivalent to the human ears, tactile sensors 18 disposed at the head unit, back, etc. to sense a touch by the user by electrically detecting a predetermined pressure applied to such a body portion,….) performing a first task (Sawada, 0093; More specifically, the activation level calculation unit 120 includes a first calculation block MV to determine a motivation vector indicating to what extent the robot device wants to implement an elementary action in consideration on the basis of the internal-state vector IntV….); generate a predicted vector configured to automatically cause the robot (Sawada, 0093;…. and a second calculation block RV to determine a releasing vector indicating whether the elementary action can be implemented or not on the basis of the internal-state vector IntV and external-stimulus vector ExStml.);…. generate a discrepancy vector comprising a difference between a target task and the second task, the difference corresponding to a discrepancy measure (Sawada, 0093; It calculates an activation level AL from these Sawada, 0228; The action selection may be adapted to select a schema whose activation level AL is highest, for example, or to select more than two schemata whose activation level AL is higher than a predetermined threshold for parallel performance (in this case, however, there should be no conflict concerning the hardware resource between the schemata)
Sawada does not disclose expressly a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to, …. train, with the output control and the combined vector, a learning component.
Francone discloses a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to (Francone, c21:25-32; The components of the SPARC processor 14 which are most relevant to understanding the present invention include an Arithmetic Logic Unit (ALU) 40 for performing actual numeric and logical computations, a program counter 42 for storing an address of a next instruction to be executed, and a control logic 44 which controls and coordinates the operations of the processor 14 including memory access operations.), …. train, with the output control and the combined vector, a learning component. (Francone, c4:3-10; In this aspect of the invention, vectors including sensor inputs, control outputs and empirically derived fitnesses which are generated during the real-time control of the robot are stored and updated in a memory, 
Sawada and Francone do not disclose expressly to switch to a second task when a feature is present in the signal, wherein the switch corresponds to performing the second task instead of the first task. 
Gomi discloses to switch to a second task when a feature is present in the signal, wherein the switch corresponds to performing the second task instead of the first task. (Gomi, c7:13-32; The portion of the controller 10 comprises the following: a task-switching unit 30 that switches tasks on a pre-emptive basis;….) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone and Gomi before him before the effective filing date of the claimed invention, to modify Sawada and Francone to incorporate a mechanism of changing a task if the primary task cannot be accomplished of Gomi. Given the advantage of having a secondary solution instead of a primary failure, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 26
Sawada, 0227; Since an activation level AL is returned from each sub tree to each root schema, the root schema can comprehensively judge an optimum schema for the external stimulus and internal-state change, that is, an action. Note here that the activation level AL of each schema may of course be observed by the resource manager (RM) 116 and a separately provided action selector, which will be described in detail later), and an action be selected based on the value of each activation level AL.)

Claim 27
Sawada does not disclose expressly wherein the learning component is a neural network.
Francone discloses wherein the learning component is a neural network. (Francone, c17:42-50; The present invention is not limited to any particular machine learning paradigm such as, and by way of example only, genetic programming, genetic algorithms, simulated annealing or neural networks.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada and Francone before him before the effective filing date of the claimed invention, to modify Sawada to incorporate the ability to train with a known learning algorithm of Francone. Given the advantage of the robot has the ability to adapt to situations which have not been 

Claim 28
Sawada discloses  a method for training a robot, comprising: receiving a signal from a sensor responsive to the robot (Sawada, 0059; The input/output unit 40 includes input elements such as a CCD camera 15 which is equivalent to the human eyes and captures the image of surroundings, a microphone 16 which is equivalent to the human ears, tactile sensors 18 disposed at the head unit, back, etc. to sense a touch by the user by electrically detecting a predetermined pressure applied to such a body portion,….) performing a first task (Sawada, 0093; More specifically, the activation level calculation unit 120 includes a first calculation block MV to determine a motivation vector indicating to what extent the robot device wants to implement an elementary action in consideration on the basis of the internal-state vector IntV….); generating a predicted vector configured to automatically (Sawada, 0093;…. and a second calculation block RV to determine a releasing vector indicating whether the elementary action can be implemented or not on the basis of the internal-state vector IntV and external-stimulus vector ExStml.);…. generating a discrepancy vector comprising a difference between a target task and the second task, the difference corresponding to a discrepancy measure (Sawada, 0093; It calculates an activation level AL from these two vectors. (IntV and ExStml)); generating a combined vector by combining the predicted vector with the discrepancy measure; producing, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to Sawada, 0228; The action selection may be adapted to select a schema whose activation level AL is highest, for example, or to select more than two schemata whose activation level AL is higher than a predetermined threshold for parallel performance (in this case, however, there should be no conflict concerning the hardware resource between the schemata)
Sawada does not disclose expressly…. training, with the output control and the combined vector, a learning component.
Francone discloses…. training, with the output control and the combined vector, a learning component. (Francone, c4:3-10; In this aspect of the invention, vectors including sensor inputs, control outputs and empirically derived fitnesses which are generated during the real-time control of the robot are stored and updated in a memory, and used as a training set for the GP-system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada and Francone before him before the effective filing date of the claimed invention, to modify Sawada to incorporate the ability to train with a known learning algorithm of Francone. Given the advantage of the robot has the ability to adapt to situations which have not been foreseen by the designers, one having ordinary skill in the art would have been motivated to make this obvious modification.
Sawada and Francone do not disclose expressly cause the robot to switch to a second task when a feature is present in the signal, wherein the switch corresponds to performing the second task instead of the first task to switch to a second task when a feature is present in the signal, wherein the switch corresponds to performing the second task instead of the first task.
Gomi, c7:13-32; The portion of the controller 10 comprises the following: a task-switching unit 30 that switches tasks on a pre-emptive basis;….) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone and Gomi before him before the effective filing date of the claimed invention, to modify Sawada and Francone to incorporate a mechanism of changing a task if the primary task cannot be accomplished of Gomi. Given the advantage of having a secondary solution instead of a primary failure, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 29
Sawada discloses a non-transitory computer readable medium having computer readable instructions stored thereon that when executed by at least one processor configure the at least one processor to, receive a signal from a sensor responsive to the robot (Sawada, 0059; The input/output unit 40 includes input elements such as a CCD camera 15 which is equivalent to the human eyes and captures the image of surroundings, a microphone 16 which is equivalent to the human ears, tactile sensors 18 disposed at the head unit, back, etc. to sense a touch by the user by electrically detecting a predetermined pressure applied to such a body portion,….) performing a first task (Sawada, 0093; More specifically, the activation level calculation unit 120 vector IntV….); generate a predicted vector configured to automatically (Sawada, 0093;…. and a second calculation block RV to determine a releasing vector indicating whether the elementary action can be implemented or not on the basis of the internal-state vector IntV and external-stimulus vector ExStml.)…. generate a discrepancy vector comprising a difference between a target task and the second task, the difference corresponding to a discrepancy measure (Sawada, 0093; It calculates an activation level AL from these two vectors. (IntV and ExStml)); generate a combined vector by combining the predicted vector with the discrepancy measure; produce, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to continue performing the first task in the presence of the feature. (Sawada, 0228; The action selection may be adapted to select a schema whose activation level AL is highest, for example, or to select more than two schemata whose activation level AL is higher than a predetermined threshold for parallel performance (in this case, however, there should be no conflict concerning the hardware resource between the schemata)
Sawada does not disclose expressly train, with the output control and the combined vector, a learning component.
Francone discloses train, with the output control and the combined vector, a learning component. (Francone, c4:3-10; In this aspect of the invention, vectors including sensor inputs, control outputs and empirically derived fitnesses which are generated during the real-time control of the robot are stored and updated in a memory, 
Sawada and Francone do not disclose expressly cause the robot to switch to a second task when a feature is present in the signal, wherein the switch corresponds to performing the second task instead of the first task.
Gomi discloses cause the robot to switch to a second task when a feature is present in the signal, wherein the switch corresponds to performing the second task instead of the first task. (Gomi, c7:13-32; The portion of the controller 10 comprises the following: a task-switching unit 30 that switches tasks on a pre-emptive basis;….) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone and Gomi before him before the effective filing date of the claimed invention, to modify Sawada and Francone to incorporate a mechanism of changing a task if the primary task cannot be accomplished of Gomi. Given the advantage of having a secondary solution instead of a primary failure, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 35
Sawada, 0227; Since an activation level AL is returned from each sub tree to each root schema, the root schema can comprehensively judge an optimum schema for the external stimulus and internal-state change, that is, an action. Note here that the activation level AL of each schema may of course be observed by the resource manager (RM) 116 and a separately provided action selector, which will be described in detail later), and an action be selected based on the value of each activation level AL.)

Claim 36
Sawada does not disclose expressly wherein the learning component is a neural network.
Francone discloses wherein the learning component is a neural network. (Francone, c17:42-50; The present invention is not limited to any particular machine learning paradigm such as, and by way of example only, genetic programming, genetic algorithms, simulated annealing or neural networks.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada and Francone before him before the effective filing date of the claimed invention, to modify Sawada to incorporate the ability to train with a known learning algorithm of Francone. Given the advantage of the robot has the ability to adapt to situations which have not been 

Claim 42
Sawada discloses wherein the output control is characterized by an active state and an inactive state and the output control is configured to either (1) cause the robot to continue performing the first task when the robot is in the active state or (ii) cause the robot to perform the second task when the robot is in the active state. (Sawada, 0227; Since an activation level AL is returned from each sub tree to each root schema, the root schema can comprehensively judge an optimum schema for the external stimulus and internal-state change, that is, an action. Note here that the activation level AL of each schema may of course be observed by the resource manager (RM) 116 and a separately provided action selector, which will be described in detail later), and an action be selected based on the value of each activation level AL.)

Claim 43
Sawada does not disclose expressly wherein the learning component is a neural network.
Francone discloses wherein the learning component is a neural network. (Francone, c17:42-50; The present invention is not limited to any particular machine learning paradigm such as, and by way of example only, genetic programming, genetic algorithms, simulated annealing or neural networks.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada and Francone before .

Claim(s) 23, 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, Francone and Gomi as applied to claims 20, 26-29, 35-36 and 42-43 above, and further in view of Eidenberger. (U. S. Patent Publication 20100262286, referred to as Eidenberger)

Claim 23
Sawada, Francone and Gomi do not disclose expressly wherein the generating the discrepancy vector includes generating a cost based on the difference between the target task and the second task.
Eidenberger discloses wherein the generating the discrepancy vector includes generating a cost based on the difference between the target task and the second task. (Eidenberger, 0133; Various embodiments use POMDP and extend POMDP for planning of actions. To determine the benefit of a possible future or prospective action, an estimated uncertainty is determined after simulating of the action and evaluated with information theoretic measures like entropy, for example. Costs of an action are composed of or consist of feasibility of the action and costs for executing or performing the action.) It would have been obvious to one having ordinary skill in the art, having the 

Claim 32
Sawada, Francone and Gomi do not disclose expressly wherein the generating the discrepancy vector includes generating a cost based on the difference between the target task and the second task.
Eidenberger discloses wherein the generating the discrepancy vector includes generating a cost based on the difference between the target task and the second task. (Eidenberger, 0133; Various embodiments use POMDP and extend POMDP for planning of actions. To determine the benefit of a possible future or prospective action, an estimated uncertainty is determined after simulating of the action and evaluated with information theoretic measures like entropy, for example. Costs of an action are composed of or consist of feasibility of the action and costs for executing or performing the action.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Eidenberger before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate generating a cost per action of Eidenberger. Given the advantage of using the cost per action as a decision factor of changing actions, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 39
Sawada, Francone and Gomi do not disclose expressly wherein the generating the discrepancy vector includes generating a cost based on the difference between the target task and the second task.
Eidenberger discloses wherein the generating the discrepancy vector includes generating a cost based on the difference between the target task and the second task. (Eidenberger, 0133; Various embodiments use POMDP and extend POMDP for planning of actions. To determine the benefit of a possible future or prospective action, an estimated uncertainty is determined after simulating of the action and evaluated with information theoretic measures like entropy, for example. Costs of an action are composed of or consist of feasibility of the action and costs for executing or performing the action.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Eidenberger before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate generating a cost per action of Eidenberger. Given the advantage of using the cost per action as a decision factor of changing actions, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 21-22, 30-31 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, Francone, Gomi and Eidenberger as applied to claims 23, 32 and 39 above, and further in view of Halloran. (U. S. Patent Publication 2020070250212, referred to as Halloran)

Claim 21
Sawada discloses wherein the training the learning component causes the learning component (Sawada, 0043, fig 17; FIG. 17 shows a flow of operations made in updating, through learning, the activation level calculation data base correspondingly to a result of an action made.)
Sawada, Francone and Gomi do not disclose expressly to modify a preconfigured process to produce a new control vector configured to selectively perform the first task or the second task based.
Eidenberger discloses to modify a preconfigured process to produce a new control vector configured to selectively perform the first task or the second task based. (Eidenberger, 0024, 0028; ‘According to various embodiments, a decision making mechanism can be configured to decide on at least one prospective action of a robot from a set of actions of said robot by:’ and ‘evaluating said at least one prospective action by adding costs of executing said at least one prospective action to said information gain.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Eidenberger before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate generating a cost per action of Eidenberger. Given the advantage of using the cost per action as a decision factor of changing actions, one having ordinary skill in the art would have been motivated to make this obvious modification.
Sawada, Francone, Gomi and Eidenberger do not disclose expressly on the presence of the feature in the signal.
Halloran, 0020; Robot performance can be autonomously modified by the learned effects of the actual customer home. This can take place after the robot has been purchased and server is updated to provide a better model of robot/home performance characteristics. The wireless reporting infrastructure allows a modification of behavior based telemetry to provide the best performance for a particular customer.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi, Eidenberger and Halloran before him before the effective filing date of the claimed invention, to modify Sawada, Francone, Gomi and Eidenberger to incorporate the consideration of signal strength of Halloran. Given the advantage of the robot considers keeping in contact with a communication hub as being important, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 22
Sawada does not disclose expressly wherein the learning component outputs the new control vector to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot.
Francone discloses wherein the learning component outputs the new control vector to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot. (Francone, c10:50-56; Let m.sub.1 and m.sub.2 be the left and right motor speeds resulting from an execution of an individual. The values of m.sub.1 and m.sub.2 are in the range of zero to 15. The empirical fitness value can then be expressed more formally as:…) It would have been obvious to one having ordinary skill 

Claim 30
Sawada discloses wherein the training the learning component causes the learning component (Sawada, 0043, fig 17; FIG. 17 shows a flow of operations made in updating, through learning, the activation level calculation data base correspondingly to a result of an action made.)
Sawada, Francone and Gomi do not disclose expressly to modify a preconfigured process to produce a new control vector configured to selectively perform the first task or the second task based.
Eidenberger discloses to modify a preconfigured process to produce a new control vector configured to selectively perform the first task or the second task based. (Eidenberger, 0024, 0028; ‘According to various embodiments, a decision making mechanism can be configured to decide on at least one prospective action of a robot from a set of actions of said robot by:’ and ‘evaluating said at least one prospective action by adding costs of executing said at least one prospective action to said information gain.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Eidenberger before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone 
Sawada, Francone, Gomi and Eidenberger do not disclose expressly on the presence of the feature in the signal.
Holloran discloses on the presence of the feature in the signal. (Halloran, 0020; Robot performance can be autonomously modified by the learned effects of the actual customer home. This can take place after the robot has been purchased and server is updated to provide a better model of robot/home performance characteristics. The wireless reporting infrastructure allows a modification of behavior based telemetry to provide the best performance for a particular customer.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi, Eidenberger and Halloran before him before the effective filing date of the claimed invention, to modify Sawada, Francone, Gomi and Eidenberger to incorporate the consideration of signal strength of Halloran. Given the advantage of the robot considers keeping in contact with a communication hub as being important, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 31
Sawada does not disclose expressly wherein the learning component outputs the new control vector to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot.
Francone, c10:50-56; Let m.sub.1 and m.sub.2 be the left and right motor speeds resulting from an execution of an individual. The values of m.sub.1 and m.sub.2 are in the range of zero to 15. The empirical fitness value can then be expressed more formally as:…) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada and Francone before him before the effective filing date of the claimed invention, to modify Sawada to incorporate the ability to train with a known learning algorithm of Francone. Given the advantage of the robot has the ability to adapt to situations which have not been foreseen by the designers, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 37
Sawada discloses wherein the training the learning component causes the learning component (Sawada, 0043, fig 17; FIG. 17 shows a flow of operations made in updating, through learning, the activation level calculation data base correspondingly to a result of an action made.)
Sawada, Francone and Gomi do not disclose expressly to modify a preconfigured process to produce a new control vector configured to selectively perform the first task or the second task based.
Eidenberger discloses to modify a preconfigured process to produce a new control vector configured to selectively perform the first task or the second task based. (Eidenberger, 0024, 0028; ‘According to various embodiments, a decision making 
Sawada, Francone, Gomi and Eidenberger do not disclose expressly on the presence of the feature in the signal.
Holloran discloses on the presence of the feature in the signal. (Halloran, 0020; Robot performance can be autonomously modified by the learned effects of the actual customer home. This can take place after the robot has been purchased and server is updated to provide a better model of robot/home performance characteristics. The wireless reporting infrastructure allows a modification of behavior based telemetry to provide the best performance for a particular customer.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi, Eidenberger and Halloran before him before the effective filing date of the claimed invention, to modify Sawada, Francone, Gomi and Eidenberger to incorporate the consideration of signal strength of Halloran. Given the advantage of the robot considers keeping in contact with a communication hub as being important, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 38
Sawada does not disclose expressly wherein the learning component outputs the new control vector to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot.
Francone discloses wherein the learning component outputs the new control vector to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot. (Francone, c10:50-56; Let m.sub.1 and m.sub.2 be the left and right motor speeds resulting from an execution of an individual. The values of m.sub.1 and m.sub.2 are in the range of zero to 15. The empirical fitness value can then be expressed more formally as:…) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada and Francone before him before the effective filing date of the claimed invention, to modify Sawada to incorporate the ability to train with a known learning algorithm of Francone. Given the advantage of the robot has the ability to adapt to situations which have not been foreseen by the designers, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 24, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, Francone and Gomi as applied to claims 20, 26-29, 35-36 and 42-43 above, and further in view of Nakajima. (‘Blind Source Separation With Parameter-Free Adaptive Step-Size Method for Robot Audition’, referred to as Nakajima)


Sawada, Francone and Gomi do not disclose expressly wherein the generating the predicted vector includes generating a blind performance measure.
Nakajima discloses wherein the generating the predicted vector includes generating a blind performance measure. (Nakajima, p1477, fig 1; A. General BSS (blind source separation) Formulation Fig. 1 shows the general system model for SSS. Suppose that there are sources and ( ) microphones. The spectrum vector of sources at frequency , ω, s(ω) , is denoted as [s1(ω), s2(ω), …. SM(ω)]T  and the spectrum vector of signals captured by the N microphones at frequency ω, x(ω) , , is denoted as [x1(ω)x2(ω)….xn(ω)]T is calculated as x(ω) = A(ω)s(ω)….) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Nakajima before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate a standard or performance of ‘blind performance’ of Nakajima. Given the advantage of using a standard, comparison between a plurality of actions can be compared, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 33
Sawada, Francone and Gomi do not disclose expressly wherein the generating the predicted vector includes generating a blind performance measure.
Nakajima discloses wherein the generating the predicted vector includes generating a blind performance measure. (Nakajima, p1477, fig 1; A. General BSS (blind source separation) Formulation Fig. 1 shows the general system model for SSS. 1(ω), s2(ω), …. SM(ω)]T  and the spectrum vector of signals captured by the N microphones at frequency ω, x(ω) , , is denoted as [x1(ω)x2(ω)….xn(ω)]T is calculated as x(ω) = A(ω)s(ω)….) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Nakajima before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate a standard or performance of ‘blind performance’ of Nakajima. Given the advantage of using a standard, comparison between a plurality of actions can be compared, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 40
Sawada, Francone and Gomi do not disclose expressly wherein the generating the predicted vector includes generating a blind performance measure.
Nakajima discloses wherein the generating the predicted vector includes generating a blind performance measure. (Nakajima, p1477, fig 1; A. General BSS (blind source separation) Formulation Fig. 1 shows the general system model for SSS. Suppose that there are sources and ( ) microphones. The spectrum vector of sources at frequency , ω, s(ω) , is denoted as [s1(ω), s2(ω), …. SM(ω)]T  and the spectrum vector of signals captured by the N microphones at frequency ω, x(ω) , , is denoted as [x1(ω)x2(ω)….xn(ω)]T is calculated as x(ω) = A(ω)s(ω)….) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Nakajima before him before the effective filing date of the claimed invention, to .

Claim(s) 25, 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, Francone and Gomi as applied to claims 20, 26-29, 35-36 and 42-43 above, and further in view of Geoffroy. (‘A two-stage suboptimal approximation for variable compliance and torque control’, referred to as Geoffroy)

Claim 25
Sawada discloses…. wherein the generating the discrepancy vector also includes generating a target cost of the target task. (Sawada, 0186; Also, the internal state calculated based on the power consumption as the result of the action implementation will change from that before the action implementation. …. As mentioned above, the learning unit 140 calculates a new predicted internal-state variation as given by the aforementioned equations (9-1) and (9-2) or (10-1) to (10-4) from an actual variation of the internal state after completion of an action and predicted internal-state variation stored in the activation level calculation data base, and updates the activation level calculation data base (in step S10).)
Sawada, Francone and Gomi do not disclose expressly further comprising: generating a reference vector, and….and a reference cost associated with the reference vector.
Geoffroy, p1152; In addition to the task function, the control in the task space is given as a reference vector field e* in the tangent to the task space.), and….and a reference cost associated with the reference vector. (Geoffroy, p1154; It relies on the systematic evaluation of the optimal control of the system with respect to a reference cost function, while only the first few steps of the optimal trajectory are actually executed by the actuators before its complete re-evaluation. EC: This is in regards task space due cost must occur in a space.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Geoffroy before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate a vector that represents a cost per action of Geoffroy. Given the advantage of using it as a decision tool to find the best solution per action(s), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 34
Sawada discloses…. wherein the generating the discrepancy vector also includes generating a target cost of the target task. (Sawada, 0186; Also, the internal state calculated based on the power consumption as the result of the action implementation will change from that before the action implementation. …. As mentioned above, the learning unit 140 calculates a new predicted internal-state variation as given by the aforementioned equations (9-1) and (9-2) or (10-1) to (10-4) from an actual variation of the internal state after completion of an action and predicted 
Sawada, Francone and Gomi do not disclose expressly generating a reference vector, …. and a reference cost associated with the reference vector.
Geoffroy discloses generating a reference vector (Geoffroy, p1152; In addition to the task function, the control in the task space is given as a reference vector field e* in the tangent to the task space.), …. and a reference cost associated with the reference vector. (Geoffroy, p1154; It relies on the systematic evaluation of the optimal control of the system with respect to a reference cost function, while only the first few steps of the optimal trajectory are actually executed by the actuators before its complete re-evaluation. EC: This is in regards task space due cost must occur in a space.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Geoffroy before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate a vector that represents a cost per action of Geoffroy. Given the advantage of using it as a decision tool to find the best solution per action(s), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 41
Sawada discloses…. wherein the generating the discrepancy vector also includes generating a target cost of the target task (Sawada, 0186; Also, the internal state calculated based on the power consumption as the result of the action implementation will change from that before the action implementation. …. As 
Sawada, Francone and Gomi do not disclose expressly wherein the at least one processor is further configured to execute the computer readable instructions to generate a reference vector,…. and a reference cost associated with the reference vector.
Geoffroy discloses wherein the at least one processor is further configured to execute the computer readable instructions to generate a reference vector (Geoffroy, p1152; In addition to the task function, the control in the task space is given as a reference vector field e* in the tangent to the task space.),…. and a reference cost associated with the reference vector. (Geoffroy, p1154; It relies on the systematic evaluation of the optimal control of the system with respect to a reference cost function, while only the first few steps of the optimal trajectory are actually executed by the actuators before its complete re-evaluation. EC: This is in regards task space due cost must occur in a space.) It would have been obvious to one having ordinary skill in the art, having the teachings of Sawada, Francone, Gomi and Geoffroy before him before the effective filing date of the claimed invention, to modify Sawada, Gomi and Francone to incorporate a vector that represents a cost per action of Geoffroy. Given the advantage of using it as a decision tool to find the best solution per action(s), one .

Response to Arguments
3.	Applicant’s arguments filed on June 21, 2021 for claims 20-43 have been fully considered but are not persuasive.

4.	Applicant’s argument:
In rejecting the “generating” step of claim 20, Examiner relies on { [0093] of Sawada. (See, Office action at 3). However, Examiner’s reliance on the disclosure of Sawada is misplaced for purposes of at least this claimed feature. As disclosed, Swada is directed to “a second calculation block RV to determine a releasing vector indicating whether the elementary action can be implemented or not on the basis of the internal-state vector IntV and external-stimulus vector ExStml.” (See, Swada at § [0093]). More specifically, each “elementary action” is predetermined and set to be “released” on the basis of internal and external vectors. Such disclosure does not relate to or correspond to “automatically caus[ing] the robot to switch to a second task,” wherein “the switch corresponds to performing the second task instead of the first task,” as required by the claimed language.

Examiner’s answer:
In light of the amended claim, a new reference ‘Gomi’ is used which contains a task switching unit which can switch tasks and is associated with a robot. 


5.	Claims 20-43 are rejected.


Conclusion – Final
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence Information
7.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:

	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121